Citation Nr: 0947582	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected postoperative residuals of compression 
fractures at T8-T9.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1983 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided have been accomplished.  

2.  The service-connected status post bilateral orthopedic 
rods with compression fractures of T8 and T9 with 
degenerative changes and scoliosis currently is shown to be 
productive of a disability picture manifested by a 
progressive loss of function due to pain that more nearly 
approximates that of forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis; 
neither a separately ratable neurological deficit nor 
unfavorable ankylosis is demonstrated.  



CONCLUSIONS OF LAW

Bye extending the benefit of the doubt to the Veteran, the 
criteria for the assignment of a rating of 40 percent for the 
service-connected postoperative residuals of compression 
fractures of T8 and T9 are for application.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5235 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria).  

In an August 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
establish entitlement to an increased evaluation for his 
service connected disability, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  

In an October 2006 letter, the RO advised the Veteran of how 
disability ratings and effective dates were assigned.  In a 
December 2007 letter, the RO again provided notice to the 
Veteran regarding what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence that pertained to the claim and how 
disability ratings and effective dates were assigned.  

In a May 2008 letter, the RO advised the Veteran that to 
substantiate his claim the Veteran should submit evidence as 
to the nature and symptoms of the condition; severity and 
duration of the symptoms; impact of the condition and 
symptoms on employment and daily life.  

The case was thereafter readjudicated in a June 2008 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA treatment records, VA examinations, 
statements from the Veteran's representative, and the 
Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in April 2007.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

In a November 2009 statement, the representative noted that 
two years had passed since the last VA examination and 
requested that the VA provide the Veteran with a new VA 
examination.  The Board finds that additional development by 
way of another examination would be redundant and 
unnecessary.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) (another VA examination is not warranted based on the 
mere passage of time).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, in 
reviewing a claim for a higher rating, VA must consider all 
potential applications of Title 38 C.F.R., whether or not 
raised by the veteran.  See Schafrath, 1 Vet. App. at 593.  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code (DC) is most appropriate for 
application in the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The diagnostic codes for rating diseases and injuries of the 
spine are found in Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome). With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply:  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).  

On this record, an evaluation for the service-connected 
thoracic spine disability of 40 percent is assignable 
pursuant to the current rating criteria because the evidence 
shows an overall level of functional loss due to pain that 
approaches and likely equates with forward flexion restricted 
to 30 degrees or less or favorable ankylosis when factors 
such as fatigue, weakness and lack of endurance following 
repetitive movement are applied.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

Specifically, the medical evidence shows that the Veteran's 
range of thoracolumbar spine motion was significantly limited 
on routine examination and clearly met the criteria 
warranting a 20 percent rating.  

The recent VA examination reported that he had undergone a 
surgical procedure for fusion of compression fractures of T8-
T9 vertebrae with a Harrington rod extending from T5 to T12 
following an injury during service.  The VA examiner noted 
that the Veteran currently experienced chronic recurrent pain 
that disturbed his sleep, chronic stiffness due to bilateral 
muscle spasm and weakness.  

Significantly, the VA examiner identified an actual range of 
motion for the thoracolumbar spine in the presence of chronic 
pain that reached a point where increased pain inhibited 
further movement.  Without more, these recorded findings do 
not serve to establish the extent to which the Veteran 
experiences painful motion on a daily basis.  

Moreover, they do not fully address the recorded complaints 
of increased pain and muscle spasm on prolonged walking and 
standing, especially in connection with his employment.  

The Veteran in this regard was reported to use medication and 
other measures to obtain partial pain relief and is shown to 
have sought VA outpatient treatment in dealing with his 
chronic back pain.  He also reported seeking a recent medical 
evaluation at non-VA medical facility.  

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

.In examining the entire record, and giving due consideration 
to the provisions under 38 C.F.R. § 4.59, as well as the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that the service-connected thoracic spine disability 
picture reflects a progressive loss of function due to 
constant pain that would equate with a restriction of 
thoracolumbar function greater than that identified on the 
recent examination under the ordinary conditions of the 
Veteran's life.  

In considering the nature of the service-connected disability 
and the Veteran's complaints of constant and not fully 
relieved  pain, the record would permit elevation of the 
rating in this case consistent with the next higher criteria 
based on limitation of forward flexion to 15 degrees or less 
or favorable ankylosis of the thoracolumbar spine.  Absent 
findings suggestive of unfavorable ankylosis, further 
increase is not warranted.  

When evaluating musculoskeletal disabilities VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, an increased rating of 40 percent is 
warranted on this record.  

However, the medical evidence does not show that the service-
connected thoracic spine disability causes any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment in order to warrant a 
separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1).  

Neurologic findings included 2+ reflexes in the lower 
extremities, but no sensory paresthesias or dysthesias.  
Motor muscle atrophy was not found, strength was 5/5, and 
muscle tone was normal.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that Veteran's symptoms have been consistent throughout 
the course of the appeal, the assignment of a staged rating 
is not indicated.  See id.  

Finally, the Veteran in this case has reported having 
increased back pain that caused him to leave work early on 
multiple days during the past year and performing work that 
required prolonged standing for eight hours and aggravated 
his spinal pains.  Thus, the Board must consider whether 
extraschedular consideration is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board determines that, under the Thun analysis, the 
applicable rating criteria reasonably describe the Veteran's 
disability level and symptomatology in the first.  The 
Veteran in this case has been assigned an increased rating of 
40 percent under the established schedular criteria based on 
limitation of function, but has not identified manifestations 
or factors that would not be addressed by these uniform 
standards.  

Without actually addressing the second step, the Board adds 
that the evidence does not reflect marked interference with 
employment in excess of that contemplated by the rating 
schedule or frequent periods of hospitalization that would 
call into question the application of the regular schedular 
standards.  Here, the Veteran has not asserted that he 
precluded from working as the result of his service-connected 
disability.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating of 40 percent for the service-connected 
postoperative residuals of compression fractures at T8-T9 is 
granted, subject to the regulation governing the payment of 
VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


